DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/20/21 has been accepted and entered.  Accordingly, Claims 1-2 have been amended.  
Claims 3-4 are cancelled. 
Claims 1-2 and 5-6 are pending in this application. 
In view of the amendment, claim 1 no longer invoke 112f interpretation.  

Response to Arguments
Applicant’s arguments, see pages 4-5 of the Amendment filed 12/20/21, with respect to claim 1, in conjunction with amendments “collect at least high-priority data while the communication device stops transmitting the data and when transmitting the data is resumed, the communication device is programmed to transmit the collected high-priority data” (claim 1) has been fully considered and are persuasive.  Therefore, rejections of claims 1-2 and 5-6 under 35 U.S.C. §103 have been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 5-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

predict a resolution of communication interruption between the center and the communication device based on information for specifying whether or not communication with the center is possible, and in a case where it is determined that a predicted time from a current time to the resolution of communication interruption is less than a second predetermined time while the communication device stops transmitting the data, the communication device is programmed to resume transmitting the data; collect at least high-priority data while the communication device stops transmitting the data and when transmitting the data is resumed, the communication device is programmed to transmit the collected high-priority data” (claim 1) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Harada et al. (U.S. Patent Application Publication No. 2020/0314608), which is directed to external communication system for vehicle; and teaches that an information and control server receives communication data, which includes travel information such as movement direction and a movement speed of the automobile; 
Moriguchi et al. (U.S. Patent Application Publication No. 2004/0203918), which is directed to communication device and communication system; and teaches that an prediction unit reads out the communication level correspond to the position information, and predicts the communication level after a specific time; the time reporting unit decides that the automobile will reach the area in the communication status after specified time; call regulation unit regulates incoming and outgoing calls even at a place in the good communication status if the automobile goes through the place in the good communication status only for a short time within an area of the bad communication status; 

Fitchett et al. (U.S. Patent Application Publication No. 2008/0151817), which is directed to method and system for reducing service interruptions to mobile communication devices; and teaches that a predictive context engine determines the potential occurrence of a network disruption for the wireless communication entity (par [0060]); the predictive context engine uses the location and velocity vector information, in combination with geographical information associated with the region covered by the one or more networks to determine the potential occurrence of a network disruption (par [0061]); adjusts the bandwidth available to the wireless communication entity (par [0064]).  

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “predict a resolution of communication interruption between the center and the communication device based on information for specifying whether or not communication with the center is possible, and in a case where it is determined that a predicted time from a current time to the resolution of communication interruption is less than a second predetermined time while the communication device stops transmitting the data, the communication device is programmed to resume transmitting the data; collect at least high-priority data while the communication device stops transmitting the data and when transmitting the data is resumed, the communication device is programmed to transmit the collected high-priority data” (claim 1) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/REBECCA E SONG/Primary Examiner, Art Unit 2414